EXHIBIT F
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                            RECEIVED NYSCEF: 05/31/2018




          SUPREME                    COURT               OF THE             STATE               OF     NEW YORK
          COUNTY                 OF WESTCHESTER


           LAK3,              LLC,

                                                                                                              Plaintiff,
                                -against-


                                                                                                                                          Index        No.        61510/2017
           SEAN             DUNN,             GERALD                  DUNN,               and    WELL              DUNN
           MAINTENANCE                              & CONTRACTING,


                                                                                                          Defendants.




           SEAN   DUNN,                       GERALD                                      and    WELL              DUNN                   Index        No.
                                                                      DUNN,
           MAINTENANCE                              & CONTRACTING,


                                                                                Third-Party                  Plaintiffs,
                                -against-
                                                                                                                                          SUMMONS

           MICHAEL                     PICCIRILLO                     ARCHITECTURE                                 PLLC,
           MICHAEL                    PICCIRILLO,                     and      VLADIMIR                      LEVIN,



                                                                            Third-Party                   Defendants.




          To     the    above-named                     third-party            defendants:


                         You         are      hereby         summoned                    and     required           to     serve         upon      defendants/third-party                         plaintiffs',
          SEAN           DUNN,                GERALD                DUNN,                and      WELL             DUNN             MAINTENANCE                            & CONTRACTING,
          attorneys,            at their         address         stated         below,           an answer               to the     attached           verified         third-party             complaint.


                         If this        summons              was       personally                delivered           upon          you     in the         State      of New           York,      the    answer
          must         be served           within         TWENTY                     (20)      days        after    such      service            of the      summons,            excluding             the       date
          of     service.        If the         summons             was        not       personally            delivered            to you         within         the   State         of New        York,          the
          answer         must         be served            within          thirty         days       after     service        of the        summons                is complete           as provided               by
          law.



                         If     you        do     not       serve         an        answer           to      the    attached             complaint             within         the       applicable               time
          limitation            stated        above,        a judgment                   may     be entered              against         you,     by      default,      for     the    relief     demanded

          in the       complaint,               without          further         notice          to you.


                         The         action       will      be      heard           in   the     Supreme             Court         of    the      State      of      New      York,        in    and     for       the

          County            of Westchester.                  This      action            is brought            in the      County           of    Westchester              because            it is based          on

          the     location           of the      real      property            at issue.




                                                                                                             1 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                               RECEIVED NYSCEF: 05/31/2018




         Dated:   Carmel,         New      York

                  May       31,   2018
                                                                                          WILLIAM              A.     SHILLING,           JR.,    P.C.




                                                                                          By:                                       La'
                                                                                                        Michael            V.    Caruso
                                                                                          122     Old   Route        6

                                                                                          Carmel,       New         York        10512

                                                                                          (845)     225-7500



                                                                                          Attorneys      for    defendants/third-party               plaintiffs




         To:      Michael         R.     Gordon,           Esq.
                  GordonLaw               LLP

                  51 Bedford             Road,         Suite      10

                  Katonah,         New         York        10536



                  Attorneys        for     plaintiff           in the       Main    Action




                  Michael         Piccirillo           Architecture,               PLLC
                  345   Kear        Street,        Suite       203

                  Yorktown             Heights,         New          York      10598


                  345   Kear        Street,        Suite       203

                  Yorktown             Heights,         New          York      10598


                  Vladimir         Levin

                  345   Kear        Street,        Suite       203

                  Yorktown             Heights,         New          York      10598




                                                                                          2 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                RECEIVED NYSCEF: 05/31/2018



         SUPREME                 COURT           OF THE           STATE                OF NEW               YORK
         COUNTY               OF WESTCHESTER


          LAK3,           LLC,

                                                                                                     Plaintiff,
                             -against-


                                                                                                                               Index       No.    61510/2017
          SEAN   DUNN,                   GERALD              DUNN,               and     WELL            DUNN
          MAINTENANCE                           & CONTRACTING,


                                                                                              Defendants.




          SEAN                           GERALD                                  and     WELL            DUNN                  Index       No.
                 DUNN,                                       DUNN,
          MAINTENANCE                           & CONTRACTING,


                                                                          Third-Party              Plaintiffs,
                             -against-
                                                                                                                               THIRD-PARTY                        COMPLAINT

          MICHAEL                 PICCIRILLO                   ARCHITECTURE                                 PLLC,
          MICHAEL                 PICCIRILLO,                 and       VLADIMIR                    LEVIN,



                                                                     Third-Party              Defendants.




                                                                                                                                 ("
                        Defendants/Third-Party                            Plaintiffs           SEAN               DUNN           ("Sean          Dunn"),            GERALD                  DUNN

         ("                                                                                                                                                                ("
         ("Gerald            Dunn"),           and    WELL             DUNN              MAINTENANCE                            2      CONTRACTING                         ("Well           Dunn")

                                                                     Plaintiffs"
         (collectively,            the    "Third-Party               Plaintiffs"),            by    their     attorneys,            William       A.    Shilling,          Jr.,    P.C.,     as and



         for    their         Third-Party             Complaint                  against           Third-Party                Defendants           MICHAEL                    PICCIRILLO


                                                                                     Architecture"
         ARCHITECTURE                          PLLC        ("Piccirillo              Architecture"),                MICHAEL                PICCIRILLO                ("Piccirillo"),              and


                                                         (" Levin"                                                                          Defendants"
         VLADIMIR                      LEVIN             ("Levin")               (collectively,                   the     "Dunn                                       or          "Third-Party

         Defendants"
         Defendants"),              allege       as follows:


                                                             NATURE                  OF THIRD-PARTY                               ACTION


                        1.             This     action       seeks        indemnity            and/or         contribution             to the     extent      the    Court          adjudicates


                                                                                                                                ("                                                Action¹
         Third-Party             Plaintiffs          to be    liable        to    Plaintiff          LAK3,              LLC     ("Plaintiff")          in   the     Main                         with




         I Reference
                             is made to the plenary action entitled LAK3, LLC v. Sean Dunn, Gerald Dunn, and Well Dunn Maintenance
                                                                                                                           Action"
         dc Contracting          commenced     in Supreme Court, Westchester County under Index No. 61510/2017  (the "Main         ).




                                                                                                    3 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                                   RECEIVED NYSCEF: 05/31/2018



         respect         to its        allegedly          deficient           construction                 of     a residential                  dwelling          located           at 41          Averill            Drive,

                                                                               "Premises"
         Mahopac,               New        York        10541          (the     "Premises").



                        2.               Plaintiff         commenced                     the     Main           Action         in      the       Supreme           Court         of      the         State        of     New


         York,          County           of    Westchester,                  against            the     Dunn           Defendants                   alleging,          inter         alia,      that            the     Dunn


         Defendants               failed        to    complete            their          work                            and      on                                            deviated               from            Third-
                                                                                                      properly                              time,      improperly

                     Defendants'
         Party                                       design(s),              employed                 improper               construction                   methods,             and         violated                 certain


         manufacturer                   and        code      guidelines,                  standards,              rules,          and        regulations               resulting               in      delays,            cost



         overruns,             and      substantial           construction                 work          that     needed            to be performed                    again,          augmented,                      and/or


                                                                                  Defects"
         corrected.             (the     "Alleged            Building             Defects").


                         3.              The       Dunn        Defendants,                  without             admitting              or     conceding             the      truth       of     the        allegations


         contained              in Plaintiff's             verified           complaint                in the      Main         Action,              a true      and      correct            copy          of    which          is


         annexed              hereto       as Exhibit             "A",       incorporate                 the     allegations                by      reference          herein.


                        4.               The       Dunn       Defendants                  interposed               an Answer                  in the        Main       Action,           a true            and        correct



         copy      of     which          is annexed            hereto           as Exhibit               "B".


                                                                                                 THE            PARTIES


                         5.              Sean        Dunn         resides         at 8 Veschi                  Lane,         Mahopac,                New        York        10541.


                         6.              Gerald         Dunn          resides            at 2719          Strang         Blvd.,          Yorktown               Heights,             New            York          10598.


                         7.              At    all     relevant           times          herein,          Well         Dunn         is      a trade         name        under           which              Sean         Dunn


         maintains              a construction                and        remodeling                   business,          which            had       a postal        address            of P.O.              Box         1161,


         Yorktown               Heights,             New      York           10598         and         maintained              an office              at 8 Veschi              Lane,           Mahopac,                  New


         York      10541.


                         8.              Upon          information                and      belief,         at all      relevant              times      herein,           Piccirillo            Architecture                    is


         a domestic              professional              limited           liability          company               duly     licensed              to conduct             and/or           transact            business


         within         the     State         of New        York;          specifically,                the      practices           of      engineering               and/or          architecture.




                                                                                                                  2



                                                                                                           4 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                                            RECEIVED NYSCEF: 05/31/2018



                         9.              Upon           information                and        belief,          Piccirillo                  Architecture              has     its     principal                 office      located


         at 345         Kear         Street,       Suite         203,      Yorktown                  Heights,                 New           York       10598.


                         10.             Upon           information                and        belief,          at all         relevant             times      herein,            Piccirillo           is the            managing


         member               and     principal              licensed           architect            for      Piccirillo               Architecture.



                         11.             Upon            information                 and         belief,             at       all     relevant             times          herein,           Levin              is    a licensed


         architect            employed             by        Piccirillo          Architecture                       and       under          the     direct        supervision                   of Piccirillo.


                                          COMMON                          ALLEGATIONS                                TO ALL                    CAUSES                 OF         ACTION


                         12.             At       all    relevant               times         herein,               Sean            Dunn           and      Well           Dunn           operate               as      a general


         contractor              engaging               in     residential              home            construction                        and/or         improvement                      in     the         State       of        New


         York,          County          of     Putnam.


                         13.             Upon            information                    and         belief,           Plaintiff                engaged               Piccirillo             Architecture                        as    the



         architect            and      engineer              of record          to design,              engineer,                   bid,     supervise,              and     implement                   all     architectural



         and     engineering                   work          to perform            the      demolition                    and        construction               work          on      the        Premises               described


         in    detail         in the     Main           Action            and    herein.


                         14.             Well           Dunn        bid     on the          above-referenced                                scope        of work            on     the      Premises.


                         15.             Piccirillo             Architecture                  supervised                      and      controlled             this      bidding             process              as Plaintiff's



         limited         agent         and,       ultimately,               awarded             said          bid     to Well                Dunn.



                         16.             Plaintiff             then       engaged             Well         Dunn               to perform              the     above-referenced                            demolition                  and



         new       home             construction                work        and      to       act       as general                   contractor             regarding               the       residential                 dwelling


         improving               the     Premises.


                         17.             At       all        relevant           times          herein,              Well            Dunn           engaged                subcontractors                       to       perform             a


         portion          of the        above-referenced                         demolition                   and         construction                 work          on     the     Premises.


                         18.             From           the     project's           outset,           Third-Party                     Defendants               rendered              inaccurate,                    incomplete,


         and       erroneous             plans          and      specifications                  to Plaintiffs                      and      Third-Party               Defendants                   causing              Plaintiffs




                                                                                                                          3



                                                                                                                5 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                             RECEIVED NYSCEF: 05/31/2018



         to      request           substantial              and       numerous                change        orders           and       design        revisions               and      corrections              from



         Third-Party                Defendants.


                        19.                On        several           occasions,               Third-Party                Defendants               provided              plans,           specifications,


         and/or        drawings                 to    Plaintiff              and     Third-Party              Plaintiffs             bearing          the      same           date        and     identifying


         references;               however,                these      plans,         specifications,               and/or          drawings           contained              materials            differences



         that,      ultimately,               generated               confusions,               delay,      and          further       change           orders         and       corrective             work        by


         Third-Party                Plaintiffs             and      subcontractors.


                                                                                                         Defendants'
                       20.                 Solely            due       to      Third-Party                                             actions           and/or          omissions,                   Plaintiff's


         construction                project          on      the     Premises            was      beset      by         major       design        flaws,        delays,           and,     consequently,


         cost      overruns.


                                                                                                                                      PLAINTIFFS'
                                                              AS AND                 FOR        THIRD-PARTY
                                                                                   FIRST          CAUSE              OF       ACTION

                                                                                                    (Negligence)


                        21.                Third-Party                Plaintiffs         incorporate               all    prior       paragraphs             as though               set forth         herein.


                        22.                If Plaintiff             was      caused          to sustain        the        damages           alleged          in the      Complaint               in the        Main


         Action        in     the      manner              alleged,          then      said     damages            were          sustained         by       reason       of     negligence,               want        of


         due       care,      culpable               conduct,               and/or       acts     or     commission                   or   omission            on      the       part      of    Third-Party


         Defendants,                 their      agents,            servants,         and/or       employees,                including           negligently              designing              the    proposed


         residence            on the         Premises               and      its structural            components                  including,         but     not      limited          to footings,             steel


         support            members                  and      structures,              and      other      load-bearing                    elements,             and      negligently                 providing


         inaccurate                construction                drawings,             plans,       and      specifications                  to   Plaintiff          and       Third-Party               Plaintiffs



         resulting            in     the      Alleged               Building            Defects          without             any      negligence              on       the     part        of    Third-Party


         Plaintiffs           contributing                  thereto.




                                                                                                               4



                                                                                                           6 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                                               RECEIVED NYSCEF: 05/31/2018



                          23.               Accordingly,                   Third-Party                 Defendants                       are         liable        to                                  Plaintiffs              for
                                                                                                                                                                            Third-Party                                               any


         recovery               had     herein           against          Third-Party                  Plaintiffs,                 or    for        that      portion               thereof          that     represents               the


         proportionate                   share          of attorney's                 fees     actually            incurred                 in the           defense            thereof.


                                                                                                                                              PLAINTIFFS'
                                                                  AND            FOR           THIRD-PARTY
                                                                                 SECOND                     CAUSE                  OF         ACTION
                                                                                               (Breach             of       Contract)


                          24.               Third-Party                 Plaintiffs            incorporate                   all     prior       paragraphs                      as though            set forth             herein.


                          25.               pon     information                  and        belief,         Plaintiff              and        Piccirillo               Architects              entered             into      contract



         whereby               Piccirillo           Architects               would            furnish          structural,                    mechanical,                     and/or          electrical            engineering


         and       design             services           relating           to        the     construction                    of        a residential                                           on      the        Premises,               in
                                                                                                                                                                            dwelling


         addition           to preparing                  construction                  documents                  including,                  but         not        limited          to schematics,                      drawings,

                                                          "Contract"
         plans,          elevations              (the     "Contract")


                          26.               If Plaintiff           was       caused            to sustain               the        damages                 alleged            in the        Complaint                in the         Main


         Action           in the        manner            alleged,           then       the     damages                 were            sustained                by        reason         of breach            of    contract           on


         the      part      of       Third-Party               Defendants,                    their         agents,               servants,             and/or              employees                including,               but      not


         limited          to     Piccirillo             and      Levin           in    defectively               designing                    and       rendering                   the     proposed               residence            on


         the      Premises              and       its     structural              components                   including,                     but      not        limited            to     footings,              steel      support


         members                 and     structures,              and        other           load-bearing                    elements,                 and         negligently                 providing                  inaccurate


         construction                  drawings,              plans,        and        specifications                   to Plaintiff                   and        Third-Party                 Plaintiffs             resulting             in


         the   Alleged                Building            Defects.


                          27.               Accordingly,                  Third-Party                  Defendants                       are         liable        to        Third-Party               Plaintiffs              for      any


         recovery              had      herein          against          Third-Party                  Plaintiffs              or the           Dunn              Defendants                 in the          Main          Action,          or


         for   that        portion            thereof            that      represents                 the     proportionate                          share            of     responsibility                   of     Third-Party

                                                                                                                                                    attorneys'
         Defendants,                   together           with          costs         disbursements                      and            any                                  fees         actually           incurred           in     the


         defense           thereof.




                                                                                                                        5



                                                                                                                7 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                          RECEIVED NYSCEF: 05/31/2018



                                                                                                                                PLAINTIFFS'
                                                            AND         FOR           THIRD-PARTY
                                                                          THIRD               CAUSE              OF ACTION
                                                                               (Third-Party                    Beneficiary)


                       28.            Third-Party              Plaintiffs            incorporate           all       prior        paragraphs              as though            set forth         herein.


                       29.             Upon          information               and      belief,        Plaintiff             and        Piccirillo            Architects            entered           into      the


         Contract         whereby            Piccirillo          Architects            would         furnish          certain           design,         engineering,               and    architectural


         services        described            above        to Plaintiff.


                       30.            Upon           information               and       belief,        the          Contract               required,            inter      alia        that     Piccirillo


         Architects            review           proposals              and       bidding,             oversee                construction                 phasing,             review          contractor



         submittals,           schedules,              and       change          orders,           evaluation                work           by    contractors              and        subcontractors,



         certify       payments,              and      implement               all     other       elements                of     the       scope        of     work       provided             for      in     the


         Contract.


                       31.            Piccirillo          Architects           materially             breached               the      Contract           by     improperly             discharging               its


         duties       thereunder.


                       32.            As      a result        of     such      material            breach,            Third-Party                 Plaintiffs,            who       were        third-party


         beneficiaries              of the      Contract,           was      caused           to sustain             damages.


                       33.            Accordingly,                  Third-Party               Defendants                are        liable        to    Third-Party                Plaintiffs           for     any


         recovery            had     herein          against          Third-Party                 Plaintiffs            or       in     the      Main           Action         against          the          Dunn



         Defendants,               or for     that     portion        thereof          that     represents              Third-party                   defendant's            proportionate                   share


                                                                                                                                        attorneys'
         of responsibility,                 together         with      costs         disbursements                   and        any                           fees     actually         incurred             in the


         defense         thereof.


                                                                                                                                   PLAINTIFFS'
                                                          AS AND             FOR THIRD-PARTY
                                                                       FOURTH                  CAUSE                 OF ACTION
                                                                                               (Indemnity)


                       34.            Third-Party              Plaintiffs            incorporate               all   prior         paragraphs              as though              set forth        herein.




                                                                                                          6



                                                                                                     8 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                                            RECEIVED NYSCEF: 05/31/2018



                        35.              Upon          information                      and      belief,           Plaintiff's               alleged              damages                in      the        Main           Action



         relating         to      the     Alleged              Building              Defects            were            the      direct            and      proximate                   result         of        Third-Party

         Defendants'
                                   negligent            actions             and/or            omissions.


                        36.              The     negligent                 actions            and/or        omissions               of the          Third-Party                     Defendants,                   rather          than



         any       negligence              attributable               to     Third-Party                   Plaintiffs,            was         the        direct          and        immediate                cause           of     the


         Alleged         Building              Defects.


                        37.                                           Defendants                 were         in     exclusive                control              of     the       Premises                where            Third-
                                         Third-Party


         Party       Plaintiffs           were        employed                and        performing                 work         on the            Premises.


                                                                                                                                                                                     Defendants'
                       38.               Third-Party                  Plaintiffs               had      no       knowledge                    of     Third-Party                                                    negligent


         actions        and/or           omissions             allegedly                causing         the        Alleged            Building               Defects             and       the    injuries              Plaintiff



         allegedly            suffered.


                                                                                                                                                                                                             Defendants'
                       39.               Third-Party                  Plaintiffs                had         no       reason             to         anticipate                  Third-Party


         negligent            actions        and/or           omissions                 allegedly            causing          the      Alleged              Building                Defects            and       the     injuries


         Plaintiff        allegedly             suffered.


                       40.               Third-Party                Plaintiffs             reasonably                relied         on Third-Party                            Defendants               not       to be or           act


                                  in                               under          the     Contract             and       in   their          control          of        all    or a portion                 of    the      single-
         negligently                    performing


         family        residential             dwelling             to be         constructed                 on the          Premises               and      its       design.


                       41.               Plaintiff            in      the     Main             Action            alleges,             inter         alia,          conduct               entitling               Plaintiff            to



         compensatory                    and        punitive              damages               against            Third-Party                 Plaintiffs,                    and      Third-Party                     Plaintiffs


         contend         they          are not       liable         for     the      events          and      occurrences                    described                  in Plaintiffs              complaint                  in the


         Main        Action            including,           but       not     limited            to the          Alleged           Building                 Defects             insofar          as the           allegations


         pertain       to Third-Party                   Plaintiffs.


                       42.               Based         on       the        above,          Third-Party                   Plaintiffs                demand               that        Third-Party                  Defendants



         defend,         protect,            and       indemnify                  Third-Party                  Plaintiffs              from          all      alleged               liability          of        Third-Party



                                                                                                                    7



                                                                                                              9 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                                      RECEIVED NYSCEF: 05/31/2018



         Plaintiffs          to Plaintiff            in the          Main         Action,         or others           in connection                     with         the     Main       Action,           as provided


         at law.


                       43.            Accordingly,                      Third-Party                Plaintiffs              are    entitled           to full                                 from
                                                                                                                                                                      indemnity                           Third-Party


         Defendants             for     any        and      all      liability,          settlement,            or judgment,                      and    all        costs      and      expenses,               including


         attorney's           fees       incurred               by     Third-Party                 Plaintiffs              in    the       defense             of    the      Main          Action             and      in     the


         prosecution             of   this         third-party              Complaint.



                                                            AS AND                 FOR THIRD-PARTY                                         PLAINTIFF'S
                                                                                   FIFTH           CAUSE               OF         ACTION

                                                                                                   (Contribution)


                       44.            Third-Party                    Plaintiffs            incorporate               all    prior          paragraphs                 as though             set forth           herein.


                       45.            That          if Plaintiff             was      caused          to sustain                damages             at the          time      and      place        set forth           in the


         Complaint             in the        Main         Action           through           any     carelessness,                    recklessness,                   and/or         negligence                other         than


                                Plaintiffs'
         Third-Party                                      own        negligence,              carelessness,                     and    recklessness,                   all    of which            are specifically



         denied,        the      damages                  were         sustained             by     reason            of        the    primary               carelessness,                  recklessness,                     and


         negligence             and/or         affirmative                  acts      of     omission            or        commission                   by      Third-Party                 Defendants,                      their



         agents,       servants,             and/or         employees.


                       46.            That          by     reason           of the         foregoing,            Third-Party                      Defendants                 will      be    liable        to     Plaintiff


         in   the     Main       Action             in    the     event           judgment            is recovered                    by     Third-Party                   Defendants                in   the        amount


                                                                                                                                                                                                               Plaintiffs'
         of   the     judgment                or     in     an        amount             equal       to    the        excess               over      and            above       Third-Party


         equitable           share      of    the        judgment.                 The      equitable            share           of    any        judgment             recovered               by     Plaintiff              is to


         be   determined              in      accordance                    with      the     relative           culpability                  of     Third-Party                    Plaintiffs,           if     any,         and



         Third-Party            Defendants.




                                                                                         [intentionally                left       blank]



                                                                                                                 8



                                                                                                          10 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                                                       RECEIVED NYSCEF: 05/31/2018



                    WHEREFORE                          Third-Party                     Plaintiffs                 respectfully                  demand               a judgment                   of     the        Court       as


         follows:



                    (a)          On      their         First,          Second,             and           Third           Causes                of     Action          against             Third-Party
                                 Defendants,                  adjudicating                   Third-Party                      Defendants                   to be liable            to Third-Party
                                                                                                                                                               Plaintiffs'
                                 Plaintiffs             for          that      portion,             if      any,          of       Third-Party                                            liability             to
                                                                                                                                                                                         Defendants'
                                 Plaintiff              in       the           Main           Action                   representing                        Third-Party
                                 proportionate                   share          thereof;


                    (b)          On      their          Fourth                Cause           of         Action               against               Third-Party                Defendants,                      an
                                 adjudication                   of     total      and      complete                    indemnity                    from      Plaintiff         by        Third-Party
                                 Defendants                  in the          Main       Action              for        any judgment                     entered           in the         Main          Action
                                 against         Third-Party                    Plaintiff;



                    (c)              On their       Fifth            Cause          of Action                against               Third-Party                 Defendants,                     an amount
                                 to be determined                           at trial     over        and          against           the        Third-Party                Defendants                   for     the
                                 amount           of     any          judgment               which              may           be    obtained                herein        by       the     Plaintiff            in
                                 the     Main          Action               against        Third-Party                       Plaintiff,              or in        an amount               equal         to the
                                 excess          over         and           above        Third-Party                     Plaintiff's                  equitable            share         of      any         such

                                 judgment;


                    (d)          For     an award                of     costs,         disbursements,                          and        reasonable                attorney's                 fees;     and



                    (e)          For      such          other           and         further              relief          as     the        Court            deems          just,         proper,              and
                                 equitable.


         Dated:      Carmel,          New        York

                    May        31,     2018
                                                                                                          WILLIAM                         A.        SHILLING,                  JR.,        P.C.




                                                                                                          By.
                                                                                                          By:
                                                                                                                                         Michael             V.    Caruso
                                                                                                          122          Old      Route            6

                                                                                                          Carmel,              New             York         10512

                                                                                                          (845)          225-7500


                                                                                                         Attorneys                 for         Dunn          Defendants                   in     the     Main          Action

                                                                                                          and          Third-Party                    Plaintiffs




                                                                                                                   9



                                                                                                         11 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                         RECEIVED NYSCEF: 05/31/2018



          To:   Michael      R. Gordon,             Esq.
                GordonLaw            LLP
                51 Bedford          Road,        Suite        10

                Katonah,      New         York      10536


                Attorneys     for                        in   the Main    Action




                Michael      Piccirillo          Architecture,           PLLC
                345   Kear     Street,      Suite        203
                Yorktown        Heights,          New         York    10598


                345   Kear     Street,      Suite        203
                Yorktown        Heights,          New         York    10598


                Vladimir      Levin
                345   Kear     Street,      Suite        203
                Yorktown        Heights,          New          York   10598




                                                                                   10


                                                                                12 of 13
FILED: WESTCHESTER COUNTY CLERK 05/31/2018 09:29 AM                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 49                                                                                                                                            RECEIVED NYSCEF: 05/31/2018



                                                                                      VERIFICATION


         STATE          OF       NEW YORK                          )

                                                                    ) ss.:
         COUNTY               OF PUTNAM                            )


                       SEAN          DUNN,           being         duly      sworn          deposes        and       says:


                       I am a Third-Party                    Plaintiff        in     this    third-party             action.      I have    read     the      annexed        third-party


         complaint,           know      the     contents           thereof,        and      the   same       are true          to my   knowledge,          except       those     matters


         that    are    stated     to be       alleged         upon       information             and      belief,       and     as to those       matters,      I believe        them      to


         be true       upon      my    own       investigation                and      knowledge.




                                                                                                                                            /
                                                                                                                                SE          UNN



         Sworn         to before       me on this
         31st
                 day    of May,         2018




         N      t ry   Public

                                 g      C=~c             s'o

                                ugQg     Qi'65        /z>

          gg„(~,.                      P.~.~             C
                                                               ~~y
             C +'~'       <>     ~      gyp,     ~       l/2$/Li




                                                                                                      11


                                                                                                  13 of 13
